Name: Commission Regulation (EEC) No 3060/91 of 18 October 1991 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter
 Type: Regulation
 Subject Matter: processed agricultural produce;  marketing
 Date Published: nan

 Avis juridique important|31991R3060Commission Regulation (EEC) No 3060/91 of 18 October 1991 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter Official Journal L 289 , 19/10/1991 P. 0023 - 0024 Finnish special edition: Chapter 3 Volume 39 P. 0118 Swedish special edition: Chapter 3 Volume 39 P. 0118 COMMISSION REGULATION (EEC) No 3060/91 of 18 October 1991 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butterTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1630/91 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 3143/85 (3), as last amended by Regulation (EEC) No 2690/89 (4), introduced a system for the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter; Whereas the provisions of that Regulation concerning the price of the butter should be adapted in view of the changes which have been made in the meantime to the intervention arrangements, and the conversion rate to be applied for contracts of sale and securities to be lodged should be specified; Whereas a measure should be laid down provisionally to ease the provisions regarding packaging; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3143/85 is hereby amended as follows: 1. In Article 2: - paragraph 1 is replaced by the following: '1. Butter covered by Article 1 shall be sold ex-storage depot at a price equal to the intervention price referred to in Article 5 (1) (a) of Regulation (EEC) No 804/68 and applicable on the day the contract of sale is concluded, less ECU 191 per 100 kilograms, for processing into concentrated butter with a fat content of at least 96 %.'; - in the first indent of the first subparagraph of paragraph 4, 'ECU 200' is replaced by 'ECU 210'; 2. In Article 2a, the following paragraph 10 is added: '10. The security provided for in paragraph 5 shall be converted into national currency using the agricultural conversion rate applicable on the closing date for the submission of tenders for the individual invitation to tender.'; 3. The following subparagraph is added to Article 5 (4): 'Until 31 December 1991, the preprinted packs referred to in Article 10 (3) of Commission Regulation (EEC) No 429/90 (*) may be used for the purpose of in compliance with the provisions of the first and second subparagraphs on condition that the reference to Regulation (EEC) No 429/90 is obliterated by a stamp or affixed sticker. (*) OJ No L 45, 21. 2. 1990, p. 8.'; 4. The following paragraph is added to Article 11: 'The selling price resulting from the application of Article 2 (1) and the security guaranteeing that the butter reaches its destination as referred to in Article 2 (4) shall be converted into national currency using the agricultural conversion rate applying on the day the contract of sale is concluded.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 150, 15. 6. 1991, p. 19. (3) OJ No L 298, 12. 11. 1985, p. 9. (4) OJ No L 261, 7. 9. 1989, p. 6.